317 F.2d 925
63-2 USTC  P 15,508
Sol LAUFMAN, d/b/a Laufman's Jewelers, Appellant,v.UNITED STATES of America, Appellee.
No. 20092.
United States Court of Appeals Fifth Circuit.
June 12, 1963, Rehearing Denied Aug. 12, 1963.

Kenneth C. Minter, Robert Allen James, Houston, Tex.  (Baker, Heard & Elledge, Houston, Tex., of counsel), for appellant.
Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Meyer Rothwacks, William A. Friedlander, Alan D. Pekelner, Attys., Dept. of Justice, Washington, D.C., Woodrow B. Seals, U.S. Atty., Houston, Tex., David O. Walter, Atty., Dept. of Justice, Washington, D.C., for appellee.
Before TUTTLE, Chief Judge, and RIVES and MOORE,1 Circuit Judges.
PER CURIAM.


1
We have carefully considered the views expressed by the appellant urging on us that the sales by the appellant were not retail sales of jewelry, and thus subject to the retailers' excise tax.  Concluding, however, that the trial court's determination that the watches in question were 'sold at retail,' is soundly based and accords with the law and Treasury regulations, we affirm the judgment of the trial court by adopting its opinion which is published at D.C., 199 F.Supp. 353.


2
Affirmed.



1
 Of the Second Circuit, sitting by designation